Case 19-33568-mvl7 Doc 80-2 Filed 08/28/20   Entered 08/28/20 13:26:02   Page 1 of 12




                                  Exhibit 2




                                        1
         Case 19-33568-mvl7 Doc 80-2 Filed 08/28/20                        Entered 08/28/20 13:26:02   Page 2 of 12


Kaisani, Fareed

From:                                         Alaniz, Omar
Sent:                                         Saturday, July 18, 2020 10:47 AM
To:                                           Kaisani, Fareed
Subject:                                      FW: Attached notice

Follow Up Flag:                               Follow up
Flag Status:                                  Flagged




Omar J. Alaniz I Baker Botts L.L.P.
Bio l omar.alaniz@bakerbotts.com
T 214.953.6593 l M 469.682.7472


From: Eric Blue <Eric.Blue@capitalpark.net>
Sent: Tuesday, December 3, 2019 5:31 PM
To: Alaniz, Omar <Omar.Alaniz@BakerBotts.com>
Cc: Kazlow, Jordan <jordan.kazlow@BakerBotts.com>; David, Danny <danny.david@bakerbotts.com>; Genender, David
<david.genender@bakerbotts.com>
Subject: RE: Attached notice


[EXTERNAL EMAIL]


Omar –

Will come back here to you ASAP through counsel. Have selected one and am just taking care of the engagement
process now.

------------------------------------------------------
Eric C. Blue | eric.blue@capitalpark.net
D: 972-525-8546 | M: 214-205-6215 | F: 972-525-8720
www.capitalpark.net


From: Omar.Alaniz@BakerBotts.com <Omar.Alaniz@BakerBotts.com>
Sent: Monday, December 2, 2019 3:56 PM
To: Eric Blue <Eric.Blue@capitalpark.net>
Cc: jordan.kazlow@BakerBotts.com; danny.david@bakerbotts.com; david.genender@bakerbotts.com
Subject: RE: Attached notice

Just circling back on this… we can be available any time today up to 5:30pm CT. If today doesn’t work, I am fairly flexible
tomorrow. As I mentioned last week, there are a number of deadlines fast approaching. If you need recommendations
of qualified, ethical bankruptcy counsel, I am happy to provide some recommendations. Of course, we are not your
counsel, and we hope that you will seek out counsel on your own. We just want to move the process along.

From: Alaniz, Omar
Sent: Monday, December 2, 2019 1:57 PM
To: 'Eric Blue' <Eric.Blue@capitalpark.net>

                                                                       1
         Case 19-33568-mvl7 Doc 80-2 Filed 08/28/20                Entered 08/28/20 13:26:02            Page 3 of 12
Cc: Kazlow, Jordan <jordan.kazlow@BakerBotts.com>; David, Danny <danny.david@bakerbotts.com>; Genender, David
<david.genender@bakerbotts.com>
Subject: RE: Attached notice

Eric, I will gather availability on our end. But you should know that in light of the court’s entry of the orders for relief,
the court is cancelling the scheduling conference this Friday. That also means that we do not need to file the joint pre-
conference statement. However, the court will still hold a hearing this Friday at 10am on our motion to jointly
administer the 3 bankruptcy cases (Judge Hale’s courtroom).

From: Eric Blue <Eric.Blue@capitalpark.net>
Sent: Monday, December 2, 2019 12:26 PM
To: Alaniz, Omar <Omar.Alaniz@BakerBotts.com>
Cc: Kazlow, Jordan <jordan.kazlow@BakerBotts.com>; David, Danny <danny.david@bakerbotts.com>; Genender, David
<david.genender@bakerbotts.com>
Subject: RE: Attached notice


[EXTERNAL EMAIL]


Stuck in holiday travel traffic and just had a flight cancel…rebooking puts me on a flight during our scheduled time (if it
actually goes). Does later work or alternatively, can you email me over the questions or items you want covered and I
can respond in writing and then we can follow up by phone? It’s a bit of a zoo at the airport right now so that ensures
we can cover what you want to.

Thx

------------------------------------------------------
Eric C. Blue | eric.blue@capitalpark.net
D: 972-525-8546 | M: 214-205-6215 | F: 972-525-8720
www.capitalpark.net


From: Omar.Alaniz@BakerBotts.com <Omar.Alaniz@BakerBotts.com>
Sent: Tuesday, November 26, 2019 10:24 PM
To: Eric Blue <Eric.Blue@capitalpark.net>
Cc: jordan.kazlow@BakerBotts.com; danny.david@bakerbotts.com; david.genender@bakerbotts.com
Subject: RE: Attached notice

Eric, the bankruptcy court entered orders today granting the involuntary bankruptcy petitions against you and the two
Capital Park entities. Please see the attached orders, which set forth various deadlines (as early as 7 days from
today). I’m also attaching notices of appointment of a chapter 7 trustee and the setting of a creditors meeting.


Omar J. Alaniz I Baker Botts L.L.P.
Bio l omar.alaniz@bakerbotts.com
T 214.953.6593 l M 469.682.7472

2001 Ross Avenue, Suite 900
Dallas, Texas 75201




                                                               2
      Case 19-33568-mvl7 Doc 80-2 Filed 08/28/20                  Entered 08/28/20 13:26:02          Page 4 of 12

From: Eric Blue <Eric.Blue@capitalpark.net>
Sent: Monday, November 25, 2019 4:11 PM
To: Genender, David <david.genender@bakerbotts.com>
Cc: Alaniz, Omar <Omar.Alaniz@BakerBotts.com>; Kazlow, Jordan <jordan.kazlow@BakerBotts.com>; David, Danny
<danny.david@bakerbotts.com>
Subject: Re: Attached notice


[EXTERNAL EMAIL]


David -

The best number would be 214-205-6215. Can you please send a calendar invite?

--------------------------------
Eric C. Blue | eric.blue@capitalpark.net
D: 972-525-8546 | M: 214-205-6215
www.capitalpark.net

On Nov 25, 2019, at 5:03 PM, "david.genender@bakerbotts.com" <david.genender@bakerbotts.com> wrote:

          Eric,

          We can talk Monday afternoon. To be clear, I did not “propose” bankruptcy in my email. The reference
          to the “pending bankruptcy” was a reference to the involuntary bankruptcy case that was
          filed/instituted on October 29, 2019. You were provided notice of it.

          Let’s schedule the call to discuss the joint pre-conference statement and anything else you would like to
          discuss for 2 pm on Monday, December 2, 2019. Give us the best number to call to reach you then.

          David Genender
          Partner

          Baker Botts L.L.P.
          david.genender @bakerbotts.com
          T +1.214.953.6936
          F +1.214.661.4936
          M +1.214.263.4666

          2001 Ross Ave., Suite 900
          Dallas, Texas 75201
          USA




          From: Eric Blue <Eric.Blue@capitalpark.net>
          Sent: Monday, November 25, 2019 3:58 PM
                                                              3
Case 19-33568-mvl7 Doc 80-2 Filed 08/28/20                 Entered 08/28/20 13:26:02          Page 5 of 12
To: Genender, David <david.genender@bakerbotts.com>
Cc: Alaniz, Omar <Omar.Alaniz@BakerBotts.com>; Kazlow, Jordan <jordan.kazlow@BakerBotts.com>;
David, Danny <danny.david@bakerbotts.com>
Subject: Re: Attached notice


[EXTERNAL EMAIL]


David -

I will forward the note. I currently am on the road and am working off my iPad (due to a crashed laptop
that happened this am) but as soon as I get it back in hand I will forward over. As for as a call I can do
next Monday anytime in the afternoon. As for as the bankruptcy matter not sure what is meant by
“acknowledged and addressed” but I can say that I acknowledged that you proposed it and my
addressing it is that I have no interest in anything other than finding a pathway towards settlement
(including bankruptcy).

--------------------------------
Eric C. Blue | eric.blue@capitalpark.net
D: 972-525-8546 | M: 214-205-6215
www.capitalpark.net

On Nov 25, 2019, at 4:53 PM, "david.genender@bakerbotts.com" <david.genender@bakerbotts.com>
wrote:

          Eric,

          I did not get a response to my November 15, 2019 email to you proposing a meeting or
          a call. Please forward a copy of the email that you sent so I can have our IT department
          look into it.

          No one is bullying you. As was very clear in the suggestion of bankruptcy that I sent to
          you on November 9, 2019 (in an email to which you responded), an involuntary
          bankruptcy case was filed on October 29, 2019. As I told you on November 9, 2019 “Any
          resolution will have to be made knowing that the pending bankruptcy action needs to
          be acknowledged and addressed.”

          If you would like to discuss any of these issues, please let us know. In any event, we
          must confer regarding the joint pre-conference statement as Omar mentioned
          below. We are available Wednesday of this week and next Monday.

          David Genender
          Partner

          Baker Botts L.L.P.
          david.genender @bakerbotts.com
          T +1.214.953.6936
          F +1.214.661.4936
          M +1.214.263.4666

          2001 Ross Ave., Suite 900
          Dallas, Texas 75201
          USA
                                                      4
Case 19-33568-mvl7 Doc 80-2 Filed 08/28/20               Entered 08/28/20 13:26:02            Page 6 of 12




       From: Eric Blue <Eric.Blue@capitalpark.net>
       Sent: Monday, November 25, 2019 3:41 PM
       To: Alaniz, Omar <Omar.Alaniz@BakerBotts.com>
       Cc: Kazlow, Jordan <jordan.kazlow@BakerBotts.com>; David, Danny
       <danny.david@bakerbotts.com>; Genender, David <david.genender@bakerbotts.com>
       Subject: Re: Attached notice


       [EXTERNAL EMAIL]


       Omar -

       Not sure what’s going on here. I put a settlement proposal in front of David and he
       asked if I was available for a call last Wednesday...I replied I was but asked if it could be
       later in the day and never heard back. I have no interest in filing for bankruptcy and
       won’t be bullied into doing so. I would like to pay off your client’s obligations period and
       proposed a schedule with a fairly short time window. Does that not work and if not lets
       find something that does as this bankruptcy thing has no legs.

       --------------------------------
       Eric C. Blue | eric.blue@capitalpark.net
       D: 972-525-8546 | M: 214-205-6215
       www.capitalpark.net

       On Nov 25, 2019, at 4:32 PM, Omar.Alaniz@BakerBotts.com
       <Omar.Alaniz@bakerbotts.com> wrote:

                Eric, I am Portfolio Secure Loan’s bankruptcy attorney. We mailed and
                emailed to you a copy of the involuntary petitions, summons, and the
                attached scheduling order. Under the court’s order, we are required to
                submit a joint pre-conference statement in advance of the December 6
                (10am) scheduling conference to be held before U.S. Bankruptcy Judge
                Hale. The court requires that we collaborate on a joint statement, and
                we are to advise the court of the date/time/location of our meeting.

                We are working on a draft joint pre-conference statement that we will
                share with you. In the meantime, we should schedule our joint
                conference. Are you available Wednesday November 27 or Monday
                December 2? We can host the meeting in our offices downtown
                Dallas. Or we can talk by phone. Please let me know when you’re
                available.


                Omar J. Alaniz I Baker Botts L.L.P.
                Bio l omar.alaniz@bakerbotts.com
                                                     5
Case 19-33568-mvl7 Doc 80-2 Filed 08/28/20                            Entered 08/28/20 13:26:02   Page 7 of 12

             T 214.953.6593 l M 469.682.7472

             2001 Ross Avenue, Suite 900
             Dallas, Texas 75201




             From: Eric Blue <Eric.Blue@capitalpark.net>
             Sent: Sunday, November 10, 2019 6:14 PM
             To: Genender, David <david.genender@bakerbotts.com>
             Cc: Kazlow, Jordan <jordan.kazlow@BakerBotts.com>; David, Danny
             <danny.david@bakerbotts.com>; Alaniz, Omar
             <Omar.Alaniz@BakerBotts.com>
             Subject: RE: Attached notice


             [EXTERNAL EMAIL]


             David –

             I am proposing the following:

                  -    $500k on or before 12/31;
                  -    $1mm or before February 15; and
                  -    $1.5mm before March 31.

             Regards -

             ------------------------------------------------------
             Eric C. Blue | eric.blue@capitalpark.net
             D: 972-525-8546 | M: 214-205-6215 | F: 972-525-8720
             www.capitalpark.net


             From: david.genender@bakerbotts.com
             <david.genender@bakerbotts.com>
             Sent: Saturday, November 9, 2019 5:10 PM
             To: Eric Blue <Eric.Blue@capitalpark.net>
             Cc: jordan.kazlow@BakerBotts.com; danny.david@bakerbotts.com;
             Omar.Alaniz@BakerBotts.com
             Subject: RE: Attached notice

             Mr. Blue,

             Attached is a copy of a suggestion of bankruptcy that was filed in the
             state court action relating to your pre-suit deposition.

             Any resolution will have to be made knowing that the pending
             bankruptcy action needs to be acknowledged and addressed.

                                                             6
Case 19-33568-mvl7 Doc 80-2 Filed 08/28/20           Entered 08/28/20 13:26:02           Page 8 of 12
             What are you prepared to propose?


             David Genender
             Partner

             Baker Botts L.L.P.
             david.genender @bakerbotts.com
             T +1.214.953.6936
             F +1.214.661.4936
             M +1.214.263.4666

             2001 Ross Ave., Suite 900
             Dallas, Texas 75201
             USA




             <image004.jpg>
             <image005.jpg> <image005.jpg> <image005.jpg> <image005.jpg> <im
             age005.jpg>

             From: Eric Blue <Eric.Blue@capitalpark.net>
             Sent: Friday, November 8, 2019 3:18 AM
             To: Genender, David <david.genender@bakerbotts.com>
             Subject: RE: Attached notice


             [EXTERNAL EMAIL]


             David –

             Do you have some time this weekend | Monday to discuss path to
             resolving this? Apologies for being MIA here but the resolution of the
             medical issues I referenced in my prior email were less complete than I
             thought (hoped) at the time of writing but they are finally resolved now.
             I genuinely would like to find an amicable way to resolve this ASAP.

             thx

             From: david.genender@bakerbotts.com
             <david.genender@bakerbotts.com>
             Sent: Thursday, September 26, 2019 9:41 AM
             To: Eric Blue <Eric.Blue@capitalpark.net>
             Subject: RE: Attached notice

             Mr. Blue,

             Can we set a time to talk this afternoon after 3 pm?

             David Genender

                                                 7
Case 19-33568-mvl7 Doc 80-2 Filed 08/28/20                                Entered 08/28/20 13:26:02   Page 9 of 12

             Partner

             Baker Botts L.L.P.
             david.genender @bakerbotts.com
             T +1.214.953.6936
             F +1.214.661.4936
             M +1.214.263.4666

             2001 Ross Ave., Suite 900
             Dallas, Texas 75201
             USA




             <image004.jpg>
             <image005.jpg> <image005.jpg> <image005.jpg> <image005.jpg> <im
             age005.jpg>

             From: Eric Blue <Eric.Blue@capitalpark.net>
             Sent: Wednesday, September 25, 2019 3:22 PM
             To: Genender, David <david.genender@bakerbotts.com>
             Subject: RE: Attached notice
             Importance: High


             [EXTERNAL EMAIL]


             David –

             Apologies for the delay in responding but I have been back and forth in
             Dallas and out of town dealing with some medical issues. In short, I
             would like to settle this matter with your client without incurring loads
             of legal fees (no offense). Would you inquire of your client what would
             be the number to resolve this matter?

             Thanks in advance -

             ------------------------------------------------------


             From: david.genender@bakerbotts.com
             <david.genender@bakerbotts.com>
             Sent: Friday, September 6, 2019 3:25 PM
             To: Eric Blue <Eric.Blue@capitalpark.net>
             Cc: danny.david@bakerbotts.com; jordan.kazlow@BakerBotts.com
             Subject: Attached notice

             Mr. Blue,

             Please see the attached notice that is being filed today.

             David Genender
             Partner
                                                                      8
Case 19-33568-mvl7 Doc 80-2 Filed 08/28/20               Entered 08/28/20 13:26:02            Page 10 of 12


              Baker Botts L.L.P.
              david.genender @bakerbotts.com
              T +1.214.953.6936
              F +1.214.661.4936
              M +1.214.263.4666

              2001 Ross Ave., Suite 900
              Dallas, Texas 75201
              USA




              <image004.jpg>
              <image005.jpg> <image005.jpg> <image005.jpg> <image005.jpg> <im
              age005.jpg>

              From: Genender, David
              Sent: Monday, August 5, 2019 4:12 PM
              To: 'eric.blue@capitalpark.net' <eric.blue@capitalpark.net>
              Cc: David, Danny <danny.david@bakerbotts.com>; Kazlow, Jordan
              <jordan.kazlow@BakerBotts.com>
              Subject: Attached letter

              Mr. Blue,

              Please see attached letter.

              David Genender
              Partner

              Baker Botts L.L.P.
              david.genender @bakerbotts.com
              T +1.214.953.6936
              F +1.214.661.4936
              M +1.214.263.4666

              2001 Ross Ave., Suite 900
              Dallas, Texas 75201
              USA




              <image004.jpg>
              <image005.jpg> <image005.jpg> <image005.jpg> <image005.jpg> <im
              age005.jpg>


              Confidentiality Notice:

              The information contained in this email and any attachments is intended only
              for the recipient[s] listed above and may be privileged and confidential. Any
                                                      9
      Case 19-33568-mvl7 Doc 80-2 Filed 08/28/20                    Entered 08/28/20 13:26:02          Page 11 of 12
                        dissemination, copying, or use of or reliance upon such information by or to
                        anyone other than the recipient[s] listed above is prohibited. If you have
                        received this message in error, please notify the sender immediately at the
                        email address above and destroy any and all copies of this message.


                        ***********************************************************
                        ***********************************************************
                        ************ This message is a PRIVATE communication. This message
                        and all attachments are a private communication sent by a Capital Park
                        Holdings and may be confidential or protected by privilege. If you are
                        not the intended recipient, you are hereby notified that any disclosure,
                        copying, distribution or use of the information contained in or attached
                        to this message is strictly prohibited. Please notify the sender of the
                        delivery error by replying to this message, and then delete it from your
                        system. Thank you.
                        ***********************************************************
                        ***********************************************************
                        ************
                        This message is a PRIVATE communication. This message and all
                        attachments are a private communication sent by a Capital Park
                        Holdings and may be confidential or protected by privilege. If you are
                        not the intended recipient, you are hereby notified that any disclosure,
                        copying, distribution or use of the information contained in or attached
                        to this message is strictly prohibited. Please notify the sender of the
                        delivery error by replying to this message, and then delete it from your
                        system. Thank you.
                        This message is a PRIVATE communication. This message and all
                        attachments are a private communication sent by a Capital Park
                        Holdings and may be confidential or protected by privilege. If you are
                        not the intended recipient, you are hereby notified that any disclosure,
                        copying, distribution or use of the information contained in or attached
                        to this message is strictly prohibited. Please notify the sender of the
                        delivery error by replying to this message, and then delete it from your
                        system. Thank you.
                        <Blue Scheduling Order.pdf>
                This message is a PRIVATE communication. This message and all attachments are a
                private communication sent by a Capital Park Holdings and may be confidential or
                protected by privilege. If you are not the intended recipient, you are hereby notified
                that any disclosure, copying, distribution or use of the information contained in or
                attached to this message is strictly prohibited. Please notify the sender of the delivery
                error by replying to this message, and then delete it from your system. Thank you.
        This message is a PRIVATE communication. This message and all attachments are a private
        communication sent by a Capital Park Holdings and may be confidential or protected by privilege. If you
        are not the intended recipient, you are hereby notified that any disclosure, copying, distribution or use
        of the information contained in or attached to this message is strictly prohibited. Please notify the
        sender of the delivery error by replying to this message, and then delete it from your system. Thank you.
This message is a PRIVATE communication. This message and all attachments are a private communication sent by a
Capital Park Holdings and may be confidential or protected by privilege. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution or use of the information contained in or attached to this
message is strictly prohibited. Please notify the sender of the delivery error by replying to this message, and then delete
it from your system. Thank you.

                                                               10
      Case 19-33568-mvl7 Doc 80-2 Filed 08/28/20                 Entered 08/28/20 13:26:02          Page 12 of 12
This message is a PRIVATE communication. This message and all attachments are a private communication sent by a
Capital Park Holdings and may be confidential or protected by privilege. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution or use of the information contained in or attached to this
message is strictly prohibited. Please notify the sender of the delivery error by replying to this message, and then delete
it from your system. Thank you.
This message is a PRIVATE communication. This message and all attachments are a private communication sent by a
Capital Park Holdings and may be confidential or protected by privilege. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution or use of the information contained in or attached to this
message is strictly prohibited. Please notify the sender of the delivery error by replying to this message, and then delete
it from your system. Thank you.




                                                            11
